Eon.D.LeonEarp
SecuritiesCommissioner
Secretaryof State'sOffice
Austin,Texas

Dear Sir:                            opinionNo. O-1629

                                     Re: Travhlingexpensesof Securities
                                         Commissionerto attend conference
                                         of State'sSecuritiesCommissioners
                                         in Chicago,February19th and
                                         2Oth, 1940.

We have your requestfor an opinionon the above subject,dated Februsry
14th and also e copy of tour report to the Secretaryof State, dated
February23rd, whereinyou summarizeyour conclusionsrelatingto various
types of securitieswhich may ba offeredfor registrationin Texas which
conclusionsand recomdetions arrivedat after ccnferencewith other
conferees,ale to be used in determiningthe  future policiesof your
department, You have advisedthe writer that this conferencewas arranged
by mutmr'lagreement
                  among the five personaattendingsame, being yourself,
the SecuritiesConmissioners  of the respectivestates of Minnesota,Illinois
and Florida,and the field secretaryof the American InvestmentBankers
Association.

It is our opinionthat khe object of this conferenceis clearlya State
&pose.    Nor do we believethat the conferenceconstitutesa "convention"
as that word is used in the generalrider to Senate Bill 427 of the 46th
Lagislature.

                                    Yours very truly

APPROVEDMAR. 12, 1940         ATTORNEYCERERALOFTEXAS
s/GERALDc. MAN-N
A!lTORNEYcZ3NEW.L
                OF TEXAS      a/ Walter R. Koch
THIS OPINIONCONSIDERED
ANDAPPROVED IN LIMITFLD
CONFERENCE
                              bs
                                   Walter Pi.Koch
                                        Assistant

WFX: aw